DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As of claim 2, the limitation, “the step-shaped structure further includes a third step surface, and the third step surface is disposed between the first step surface and the second step surface and connects the first step surface and the second step surface” is ambiguous. The Examiner is unclear about what is meant by “a third step surface” and “and the third step surface is disposed between the first step surface and the second step surface and connects the first step surface and the second step surface”. A review of fig 1 shows the step-shaped structure 241 has a first step surface 241a and second step surface 241b but it does not show any “third step surface”. The Applicant is required to clarify.
As of claim 3, the limitation, “a light-transmissive member between the backlight and the Fresnel lens” is indefinite. Fig 1 shows light-transmissive 22 is located above the backlight 30 and Fresnel lens 41 not between the backlight 30 and the Fresnel lens 41. The Applicant is required to clarify.
Claim 4 is rejected as being dependent on claim 3.
Allowable Subject Matter
Claims 1-16 will be allowed if earlier 112(b) rejection is successfully overcome.
As of claim 1, the closest prior art Umebayashi (US 20060061708 A1) teaches a liquid crystal display apparatus and optical effects of a micro-lens array are described first. FIG. 1 is a sectional view of a liquid crystal display apparatus according to a first embodiment of the invention. The liquid crystal display apparatus of the first embodiment is a so-called semi-transmissive liquid crystal display apparatus. The liquid crystal display apparatus of FIG. 1 has a liquid crystal panel 100 and a micro-lens array 200. In the liquid crystal panel 100, a liquid crystal layer 103 is interposed between a pair of transparent substrates 101 and 102. Though the thicknesses of the two transparent substrates 101 and 102 is 500 .mu.m and the thickness of the liquid crystal layer 103 and so on interposed therebetween is about 6 .mu.m, FIG. 1 illustrates them with a different scale. The transparent substrates 101 and 102 are made of a glass, polycarbonate, acrylic resin, for example. A color filter 104 is formed in the back side, which is the side to the liquid crystal layer 103, of the transparent substrate 101 placed in the front side of the liquid crystal panel 100. The color filter 104 is composed of three areas to display red (R), green (G), blue (B), for example. A black matrix 105 is a light-shielding film that is placed between pixels in the color filter 104 to avoid light leakage between pixels so as to allow the color of each pixel to be distinctive. A transparent electrode 106 and an alignment film 107 are sequentially deposited between the color filter 104 and the liquid crystal layer 103. The transparent electrode 106 is formed of a transparent conductive thin film (ITO; Indium Tin Oxide) by photolithography, for example. The alignment film 107 is formed of an organic thin film such as a polyimide thin film as polymeric material, for example. The alignment film 107 aligns liquid crystal molecules of the liquid crystal layer 103 in a predetermined direction. On the transparent substrate 102 placed in the backside of the liquid crystal panel 100, a TFT 108 is formed and further the transparent electrode 106 and the alignment film 107 are sequentially deposited. The TFT 108 is a switching device for driving liquid crystals. A pixel electrode 161 and a wiring 162 are formed on the transparent electrode 106 closer to the TFT 108. The pixel electrode 161 includes an aperture portion 161a and a reflecting portion 161b. Umebayashi does not anticipate or render obvious, alone or in combination, a Fresnel lens which is on an opposite side of the liquid-crystal panel from the display screen; a light-diffusion structure between the liquid-crystal panel and the Fresnel lens; a backlight that emits light toward the Fresnel lens; a body part accommodating the Fresnel lens; and a mirror that forms a virtual image corresponding to an image displayed on the display screen of the liquid-crystal panel, in a target space, wherein the body part has a step-shaped structure including a first step surface and a second step surface, the first step surface and the second step surface being oriented in the same direction as the front surface of the liquid-crystal panel, the first step surface is located on the liquid-crystal panel side from the second step surface, and the liquid-crystal panel is supported on the second step surface. 
Claims 2-16 are allowed as being dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Kurozuka et al. (US 8698858 B2) teaches a transmissive display apparatus includes a transparent display panel, a display unit which projects a display light toward a display area of the transparent display panel, a ratio change unit which is provided to the display area, is configured to be capable of changing a light transmittance, and is configured to be capable of changing a ratio of a light quantity of a rear face reflected light reaching a viewpoint relative to a light quantity of a front face reflected light reaching the viewpoint, and a control unit which alternately switches the ratio change unit between a first state and a second state. The ratio change unit lowers, in the first state, the ratio by reducing the light quantity of the rear face reflected light that reaches the viewpoint in comparison to the second state. The light transmittance increases in the second state in comparison to the first state.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882